Citation Nr: 1221695	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  11-25 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral lung cancer.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that, in pertinent part, denied entitlement to service connection for bilateral lung cancer.

In his VA Form 9, substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO; however, an October 2011 report of contact reflects the Veteran's wishes that his request for a hearing be withdrawn.  38 C.F.R. § 20.704 (e) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's bilateral lung cancer is not related to service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral lung cancer are not met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in May 2010, prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the May 2010 letter.  The Board finds that VA fulfilled its duty to notify.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA medical records, and private medical records. 

The Board obtained an expert medical opinion through the Veterans Health Administration (VHA opinion) in accordance with the provisions of 38 C.F.R. 
§ 20.901(a) (2011).

The VHA opinion was provided by an oncologist, who qualified his opinion by noting that "the statistical considerations in this case, i.e. how small can an exposure be to constitute a significant part of a much larger risk, are not clearly medical in nature and therefore may be well outside the expertise of a medical oncologist."  The examiner clarified later in the opinion that outside of the medical opinion was the legal basis for considering whether even the most minute exposure was relevant to the evaluation of the claim.  It appears that the examiner was clarifying that he was not qualified to provide such a legal opinion.  The examiner went on; however, to provide a well reasoned opinion as to why it was "highly unlikely" that the in-service asbestos exposure reported by the Veteran caused lung cancer.  Thus the opinion is adequate.  

In adjudicating the Veteran's claim in this case, the Board must determine whether it is "at least as likely as not" that the Veteran's bilateral lung cancer is related to asbestos exposure in service.  The VHA examiner's opinion provides the necessary evidence to make such a determination. The VHA examiner reviewed the claims file, and the medical literature on the issue, and provided an opinion with thorough clinical analysis and rationale.  He indicated that a person's risk of disease increased as exposure increased, and that in contrast, disease was very unlikely to result from a short period of exposure to lower levels.  This opinion, as will be explained further below, provided the adequate evidence and analysis necessary for the Board to make a determination, without additional evidence or unnecessary delay.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

For the reasons set forth above, the Board finds that the appeal is thus ready to be considered on the merits.

Service connection-laws and regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ([T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis


There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29 (July 20, 2009).

VA's Adjudication Procedure Manual provides the following guidance when considering claims based upon exposure to asbestos.  Common materials that may contain asbestos include steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  M21-MR, IV.ii.2.C.9.b.  Specific effects of exposure to asbestos include lung cancer that originates in the lung parenchyma rather than the bronchi, and eventually develops in about 50 percent of persons with asbestosis.  M21-MR, IV.ii.2.C.9.c.  The latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  M21-MR, IV.ii.2.C.9.d.  

The Veteran contends that he developed lung cancer due to asbestos exposure, which began during service.  He reports that while stationed in Germany, he used ping pong tables that were placed in the basement (boiler room) and that pipes throughout the room were covered with asbestos.  In addition, he believes that there was asbestos in the ceiling or floor of his quarters.  He also acknowledges that he had 25 years of post-service exposure to asbestos, while working for Bethlehem Steel.

The Veteran's service treatment records do not reflect any lung disease or disability, and the Veteran has not contended that lung cancer began during service or for many years following his discharge from active duty.  

A January 2008 private medical record shows diagnoses of coronary artery disease, hypertension, diabetes mellitus, hyperlipidemia, a history of tobacco use and osteoporosis.  The Veteran was subsequently diagnosed as having chronic obstructive pulmonary disease (COPD).  Private medical records reflect that the Veteran reported to the hospital on January 2, 2008 due to abdominal cramping and constipation.  He was found to have a partial small bowel obstruction.  The Veteran had a CT scan of the abdomen on the same day, which showed 2 nodular densities in the right lower lung base.  A follow up CT scan of his chest (after complaints of shortness of breath) revealed multiple pulmonary nodules.  A PET scan showed significant activity in the left infrahilar region.  

A biopsy was consistent with non-small cell lung cancer.  The Veteran was diagnosed as having non-small cell carcinoma, locally advanced, mainly paratracheal lymphadenopathy.  Since his diagnosis, he has been treated with chemotherapy and radiation.  

In the March 2012, VHA opinion, the oncologist noted the Veteran's reports of in-service and post-service asbestos exposure.  

The examiner explained that the risk of developing non-small lung cancer in workers exposed to asbestos was thought to relate to increasing levels of "total asbestos body burden" and therefore could be best assessed, if it were possible, by measuring the total amount of asbestos in a lung biopsy, for example.  The risk of lung cancer from asbestos exposure therefore rose steadily when high concentrations of asbestos fibers were inhaled over a long time period.  

In other words, the examiner elaborated, as a person's exposure to fibers increased because of being exposed to higher concentrations of fibers and/or by being exposed for a longer time, then that person's risk of disease also increased.  The examiner further explained that, in contrast, disease was very unlikely to result from a short period of exposure to lower levels.

If asbestos insulated pipes, for example, were in the process of installation or repair or if active work was being performed to remove asbestos, the risk would be greatly increased as the asbestos fibers could be dispersed into the air at that time.  In contrast, asbestos materials that remained undisturbed and intact generally posed no immediate hazard.  It was only when asbestos was situated in an aged or damaged environment such that it becomes friable and could possibly be released into the air.

The examiner noted that, in this case, the Veteran cited no exposure to an area in which active pipe fitting, installation or repair were in progress, but only that he was in an area that had prior installations of pipes that were asbestos insulated.  

In addition, the examiner observed that time of the alleged in-service exposure was very short-perhaps 15 to 30 days-as compared to the 25 years of occupational exposure.  Although the details of the post-service work exposure and work environment were not available, presumably this exposure was in a setting where asbestos fibers were present in the air at a concentration that constituted a significant risk over a prolonged time.

By analogy, one could ask if someone's lung cancer was caused by the first cigarette they smoked 30 years ago as a teenager, or by the next 30 years of one pack per day cigarettes that they started to smoke a few years later as an adult.  The examiner stated that, although one could never completely rule out the effect of that first single cigarette, the proportion of the total exposure caused by any one cigarette was so low as to be extremely unlikely to cause the final outcome-cancer development.

Thus, the oncologist concluded that it was highly unlikely that that the Veteran's lung cancer was caused in whole or part by his exposure to asbestos to ceiling tiles and in the insulation around piping while on active duty.

The examiner noted that, if the Veteran had a history of working on these pipes or ceiling tiles or being in a room where active installation or repair work was on-going while in the service, perhaps a very small part of his life-long exposure could have occurred during the service.  However, simply being in rooms with such pipes and ceiling tiles would constitute an infinitesimally small risk of being exposed in comparison with the Veteran's high level and prolonged exposure to asbestos in his post-military career.

Analysis

The evidence clearly shows that the Veteran has current lung cancer or its residuals.  The outcome of his claim turns on whether the current disease can be related to a disease or injury in service, specifically to in-service asbestos exposure.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The competence of evidence, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74;  See also Layno, supra. 

The Veteran has provided competent reports of his potential asbestos exposure in service and after.  His reports are deemed to be credible.

The M21 provisions, cited above, provide evidence that the veteran's claimed lung cancer could be related to asbestos exposure, and that asbestos was used in pipes to which the Veteran was reportedly exposed in service.

The March 2012 VHA opinion is; however, more probative; because it considered the Veteran's specific history of exposure, and provided detailed reasons why the claimed in-service exposure was highly unlikely to have played a role in the current lung cancer.  The M21 provisions only set out generic considerations in adjudicating claims for service connection based on asbestos exposure.

There are no other medical opinions that link the Veteran's bilateral lung cancer with asbestos exposure in service.  As such, there is no medical evidence of a nexus between the Veteran's current bilateral lung cancer and his active duty.  Boyer, supra.

While lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In this case, the question regarding the potential relationship between the Veteran's bilateral lung cancer and his claimed exposure to asbestos in service is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The VHA examiner's opinion illustrates that it requires medical expertise to weigh the various reported exposures and opine as to the likelihood that any such exposure caused lung cancer.  The examiner's opinion was based on medical expertise and knowledge.  The Veteran lacks medical training or expertise.  Hence, his opinions as to the causes of the lung cancer are not competent.

The Veteran has offered only broad conclusory statements with regard to the cause of his bilateral lung cancer, but has not provided any support for these opinions.  In contrast, the March 2012 VHA examiner took into consideration all the relevant facts and reviewed the entire claims file in providing the opinion.  Moreover, the medical opinion contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Therefore, the Veteran's contentions regarding the relationship of his bilateral lung cancer and asbestos exposure in service are outweighed by the competent and probative March 2012 VHA examiner's findings.  

Inasmuch as the most probative evidence is against the claim, reasonable doubt does not arise, and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral lung cancer is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


